REQUESTED BY: David O. Coolidge, Director-State Engineer, Nebraska Department of Roads, P.O. Box 94759, Lincoln, Nebraska,
1. Since LB 619 of the 1980 Legislature does not go into effect for everyone until April 15, 1982, does the condition stated in the old law prevail before April 15, 1982, regarding studded or spiked tires not being permissible between the dates of April 16th to October 1st?
2. After the April 15, 1982, date, is the use of studded or spiked tires permissible to be driven on a year around basis?
1. Yes, except for school buses, mail carrier vehicles, and emergency vehicles.
2. Yes, provided the person was issued a permit for the use of studded or spiked tires.
Legislative Bill 619 of the 1980 Legislature provides in section 9 that sections 3 to 5, 8 and 10 of the act do not become operative until April 16, 1982. Section 3 of the act is the section which amends Neb.Rev.Stat. § 39-6,131
(Reissue 1978) and section 10 of the act is the repealer provision directed toward § 39-6,131, therefore, Neb.Rev.Stat. § 39-6,131 (Reissue 1978) remains in effect until April 16, 1982. Since Neb.Rev.Stat. § 39-6,131 (Reissue 1978) is in effect until April 16, 1982, studded tires are not permissible between April 16, 1981, and October 1, 1981, unless a vehicle qualifies for the proviso of the statute which permits school buses, mail carrier vehicles and emergency vehicles to run studded type tires during this period.
Since LB 619 of the 1980 Legislature does not restrict as to dates the use of studded or spiked tires, those persons who are issued permits pursuant to Neb.Rev.Stat. 39-6, 131.03 (1980 Supp.) may use the tires at all times.
Very truly yours, PAUL L. DOUGLAS Attorney General Robert G. Avey Assistant Attorney General Approved:Paul L. Douglas
Attorney General